[J-86-2021]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JACOB DOYLE CORMAN, III,            :   No. 83 MAP 2021
INDIVIDUALLY AND AS A PARENT OF     :
TWO MINOR SCHOOL CHILDREN; JESSE    :   Appeal from the Commonwealth
WILLS TOPPER, INDIVIDUALLY AND AS   :   Court Order dated November 10,
A PARENT OF TWO MINOR SCHOOL        :   2021 at No. 294 MD 2021.
CHILDREN; CALVARY ACADEMY;          :
HILLCREST CHRISTIAN ACADEMY;        :   ARGUED: December 8, 2021
JAMES REICH AND MICHELLE REICH,     :
INDIVIDUALLY AND AS PARENTS OF      :
THREE MINOR SCHOOL CHILDREN;        :
ADAM MCCLURE AND CHELSEA            :
MCCLURE, INDIVIDUALLY AND AS        :
PARENTS OF ONE MINOR SPECIAL        :
NEEDS SCHOOL CHILD; VICTORIA T.     :
BAPTISTE, INDIVIDUALLY AND AS A     :
PARENT OF TWO SPECIAL NEEDS         :
SCHOOL CHILDREN; JENNIFER D.        :
BALDACCI, INDIVIDUALLY AND AS A     :
PARENT OF ONE SCHOOL CHILD; KLINT   :
NEIMAN AND AMANDA PALMER,           :
INDIVIDUALLY AND AS PARENTS OF      :
TWO MINOR SCHOOL CHILDREN;          :
PENNCREST SCHOOL DISTRICT;          :
CHESTNUT RIDGE SCHOOL DISTRICT      :
AND WEST YORK AREA SCHOOL           :
DISTRICT,                           :
                                    :
                Appellees           :
                                    :
                                    :
          v.                        :
                                    :
                                    :
ACTING SECRETARY OF THE             :
PENNSYLVANIA DEPARTMENT OF          :
HEALTH,                             :
                                    :
                Appellant           :
                                         ORDER


PER CURIAM                                               DECIDED: December 10, 2021
      AND NOW, this 10th day of December, 2021, the Commonwealth Court’s decision

is AFFIRMED. This Court’s Order dated November 30, 2021, granting the emergency

application to reinstate the automatic supersedeas, is VACATED.

      Opinion to follow.

      Justice Saylor did not participate in the consideration or decision of this matter.




                                     [J-86-2021] - 2